 

Case-8-10ecvel0d22.WELSPE DocumentdAZ Filed 05/22/19 Page Loft 2 Pagel) 7385

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
(TAMPA DIVISION)

CHRISTOPHER MARK PARIS, and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC

 

Plaintiffs, Case No. 8:19-cv-00423
Vs.
WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM, PC, a Pennsylvania
Corporation
/
AFFIDAVIT IN SUPPORT OF

DEFENDANT'S MOTION TO DISMISS
STATE OF FLORIDA /
COUNTY OF HILLSBOROUGH  /
I, DARYL GUBERMAN being first duly sworn on oath deposes and says:

1. Guberman-PMC, LLC and its activities and customers is independent of
defendant Donald LaBelle. There is no written or verbal agreement between
myself and Donald LaBelle of a business partnership of any kind, and at any time
as alleged by the Plaintiff.

2. To the best of my knowledge, Donald LaBelle is the sole owner/operator of the
websites/entities known as IndustrialPR and Manufacturing Partners. I have no
ownership, financial interests, or decision-making responsibilities with
IndustrialPR, Manufacturing Partners or any other LaBelle's entities.

3. [have no affiliation with, communications, or awareness of the alleged customers
of IndustrialPR, Manufacturing Partners, or any other entity operated by Donald
LaBelle.

4. Guberman-PMC, LLC is owned and operated by myself as per corporate
registration by the State of Connecticut. I have sole ownership and deny any
allegations of Donald LaBelle or any other party having decision making

authority, financial interest or partnership with my company, past or present.

 

 

 
Case.8:19-cv-00423-WEJ-SPE_ Document 47 Filed 05/28/19 Page 2 of 3 PagelD 786

 

 

5. Guberman-PMC does not have 'significant contacts! in Florida as alleged by the
Plaintiff.

6. I have not distributed alleged defamatory material as alleged by the Plaintiff. And
I'm not aware of any other party doing so at any time or by any means.

7. I deny knowing the location of the Plaintiff during a recorded phone call and can
provide a written statement to the effect that minutes after the call, I informed an
associate that I believe the call was probably made from Peru in which the
Plaintiff claims as a place of his residence and an office for his company,
Oxebridge Quality Resources.

8. To the best of my knowledge, I've never spoken directly to or communicated by
phone or email with the company AM Metals.

9. I deny ever harassing AM Metals as alleged by the Plaintiff.

10. Since I have no affiliation with Industrial PR and Manufacturing Partners,
therefore I deny that the following companies are customers or prospects of any
kind as alleged by the Plaintiff, including Collins Manufacturing (Apopka, FL),
Florida Metal Craft (Winter Garden, FL), Innovative Products of Florida (St.
Petersburg, FL), The Stimpson Company (Pompano Beach, FL), and UltraTech
International (Jacksonville, FL) as alleged by the Plaintiff.

11. Under Florida law for libel or slander, the Plaintiff must demonstrate that the
defendant published or spoke a false statement. I deny ever knowing of making a
false statement about the Plaintiff, published or spoken.

12. At no time did I ever submit alleged “false” DMCA's as the plaintiff claims.

13. I believe and still believe the Plaintiff at one time was and perhaps is still what I
identify as being “broke” as per court records of his Chapter 7 Bankruptcy filed
under CHRISTOPHER MARK PARIS in which he indicates the value of his
business, OXEBRIDGE QUALITY RESOURCES is worth $0.

14. I do not believe the plaintiff CHRISTOPHER MARK PARIS is a residence of
Tampa, Florida as indicated in his claim. The only Tampa address I'm aware of
used in court records by the Plaintiff is a rented mailbox (drop box) at 1503 South
US Highway 301, Suite 36 Tampa FL 33619. I'm not aware of his actual Tampa
address where he claims to be a resident.

 

 
 

Case 8:19-cv-00423-WEFJ-SPFE_ Document 47_ Filed 05/28/19 Page 3 of 3 PagelD 787

Dated at Stratford, Connecticut this 25" day of May 2019.

I Daryl Guberman- CEO of GUBERMAN-PMC, LLC state under penalty of perjury
that the foregoing is true and correct. Executed on.

Daryl Guberman

 

Notary:

Name: (7 Carmen Lune

Signature: Oem ne

Date: May 25° 2019

Notary seal or signature

CARMEN LUNA
Notary Public

Connecticut
My Commission Expires Apr 30, 2023

 

 

 
